DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 3-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11164827. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 1 of US Patent No. 11164827 (Kong) teaches an electronic circuit comprising: a substrate having a first side and a second side, the substrate including a first dielectric characteristic, the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed only within the hole, the intermediary material including a second dielectric characteristic, wherein the second dielectric characteristic is different than the first dielectric characteristic; a first conductive layer disposed on the first side and a second conductive layer disposed on the second side; and a conductive path electrically coupled between the first conductive layer and the second conductive layer, wherein the conductive path is in contact with at least a portion of the intermediary material


Regarding Claim 3, Claim 1, 2 of US Patent No. 11164827 (Kong) teaches wherein the intermediary material at least partially surrounds the conductive path.

Regarding Claim 4, Claim 1, 3 of US Patent No. 11164827 (Kong) teaches wherein the intermediary material is configured as a sleeve around the conductive path.

Regarding Claim 5, Claim 1, 4 of US Patent No. 11164827 (Kong) teaches wherein the intermediary material is located from the first side to the second side.

Regarding Claim 6, Claim 1, 5 of US Patent No. 11164827 (Kong) teaches wherein the second dielectric characteristic is less than the first dielectric characteristic.

Regarding Claim 7, Claim 1, 6 of US Patent No. 11164827 (Kong) teaches wherein intermediary material includes a gradiated dielectric characteristic between the conductive path and the substrate.

Regarding Claim 8, Claim 1, 6, 7 of US Patent No. 11164827 (Kong) teaches wherein the dielectric characteristic of the intermediary material includes a dielectric constant less than 3.5

Regarding Claim 9, Claim 1, 8 of US Patent No. 11164827 (Kong) teaches further comprising a second intermediary material, the second intermediary material disposed only within the hole, wherein the second intermediary material is located between the intermediary material and the substrate, and the second intermediary material includes a third dielectric characteristic between the first dielectric characteristic and the second dielectric characteristic.

Regarding Claim 10, Claim 1, 8, 9 of US Patent No. 11164827 (Kong) teaches wherein the dielectric characteristic of the intermediary material includes a dielectric constant less than 2.5.

Regarding Claim 11, Claim 10 of US Patent No. 11164827 (Kong) teaches a method of making an increased impedance via in an electrical circuit, comprising: forming, in a substrate, a bore transverse to a first side of the substrate and extending from the first side to a second side of the substrate; disposing an intermediary material in the bore, the intermediary material confined to the bore, wherein the substrate includes a first dielectric characteristic and the intermediary material includes a second dielectric characteristic, the second dielectric characteristic different than the first dielectric characteristic; and forming a conductive path at least partially through the intermediary material, including: forming a hole at least partially through the intermediary material, the hole extended through the substrate, disposing a conductive material in the hole to form a conductive path, and electrically coupling the conductive material to a first conductive layer and a second conductive layer.

Regarding Claim 12, Claim 10, 11 of US Patent No. 11164827 (Kong) teaches wherein disposing an intermediary material in a substrate includes disposing an intermediary material in a silicon substrate.

Regarding Claim 13, Claim 10, 12 of US Patent No. 11164827 (Kong) teaches wherein disposing an intermediary material in a substrate includes disposing an intermediary material to be located from the first side to the second side.

Regarding Claim 14, Claim 10, 13 of US Patent No. 11164827 (Kong) teaches wherein disposing an intermediary material in the substrate includes disposing the intermediary material having a dielectric characteristic less than the first dielectric characteristic.

Regarding Claim 15, Claim 14 of US Patent No. 11164827 (Kong) teaches an electronic package including a substrate having a gradiated dielectric characteristic, the electronic package comprising: an electronic circuit including: a substrate having a first side and a second side, the substrate including a first dielectric characteristic, the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed within and confined to only the hole, the intermediary material located between the first side and the second side, the intermediary material including a second dielectric characteristic, wherein the second dielectric characteristic is different than the first dielectric characteristic; a first conductive layer disposed on the first side and a second conductive layer disposed on the second side; a conductive path electrically coupled between the first conductive layer and the second conductive layer, wherein the conductive path is in contact with at least a portion of the intermediary material; and a die electrically coupled to the electronic circuit to electrically communicate through the conductive path.

Regarding Claim 16, Claim 14, 15 of US Patent No. 11164827 (Kong) teaches an wherein the intermediary material at least partially surrounds the conductive path.

Regarding Claim 17, Claim 14, 16 of US Patent No. 11164827 (Kong) teaches wherein the intermediary material is configured as a sleeve around the conductive path.

Regarding Claim 18, Claim 14, 17 of US Patent No. 11164827 (Kong) teaches wherein the second dielectric characteristic is less than the first dielectric characteristic.




Claims 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 1116482, in view of Uchida (US PG Pub. No. 2016/0351473, hereinafter Uchida).   

	Regarding claim 2, claims 1 of U.S. Patent No. 1116482 recited teaches “an electronic circuit comprising: a substrate having a first side and a second side, the substrate including a first dielectric characteristic, the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed only within the hole, the intermediary material including a second dielectric characteristic, wherein the second dielectric characteristic is different than the first dielectric characteristic; a first conductive layer disposed on the first side and a second conductive layer disposed on the second side; and a conductive path electrically coupled between the first conductive layer and the second conductive layer, wherein the conductive path is in contact with at least a portion of the intermediary material”

Claims 1 of U.S. Patent No. 1116482 does not recite wherein the material includes polytetraflucroethylene, polyethylene, polypropylene, polystyrene, carbon disulfide, polyimide, silicon dioxide, or bismaleimide triazine.

Uchida discloses wherein the material includes polytetraflucroethylene, polyethylene, polypropylene, polystyrene, carbon disulfide, polyimide, silicon dioxide, or bismaleimide triazine (silicon dioxide)[0045]


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Uchida to replace the material of U.S. Patent No. 1116482’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819